Case 1:20-sc-00493-RMM Document 2 Filed 03/06/20 Page 1 of 16




                         New Jersey
                           Case 1:20-sc-00493-RMM Document 2 Filed 03/06/20 Page 2 of 16
                                                                                     ✔ Original
                                                                                     u                         u Duplicate Original
AO 93C () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV



                                           UNITED STATES DISTRICT COURT
                                                                         for the
                                                                District
                                                          __________     of Columbia
                                                                     District of __________

                  In the Matter of the Search of                            )
             (Briefly describe the property to be searched                  )
              or identify the person by name and address)                   )      Case No. 20-sc-493
    Information Associated With Verizon Cellular Towers                     )
      Providing Service for two addresses located in the
                                                                                   Under Seal
                                                                            )
   District of Columbia During Feb 10, 2020 See Attach A                    )

                 :$55$17%<7(/(3+21(2527+(55(/,$%/((/(&7521,&0($16
To:       Any authorized law enforcement officer
           An application by a federal law enforcement officer or an attorney for the government requests the searchDQGVHL]XUH
of the following person or property located in the _____________________ District of          New Jersey
(identify the person or describe the property to be searched and give its location):
  SEE ATTACHMENT A




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
  SEE ATTACHMENT B




        YOU ARE COMMANDED to execute this warrant on or before                  March 19, 2020         (not to exceed 14 days)
      u in the daytime 6:00 a.m. to 10:00 p.m. ✔
                                               u at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to                      Robin M. Meriweather                   .
                                                                                                  (United States Magistrate Judge)

     ✔ Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
     u
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     ✔ for 30 days (not to exceed 30) u until, the facts justifying, the later specific date of
     u                                                                                                                                 .


Date and time issued:          03/06/2020
                                                                                                          Judge’s signature

City and state: Washington, DC                                                            Robin M. Meriweather, Magistrate Judge
                                                                                                        Printed name and title
                           Case 1:20-sc-00493-RMM Document 2 Filed 03/06/20 Page 3 of 16
AO 93& () :DUUDQWE\7HOHSKRQHRU2WKHU5HOLDEOH(OHFWURQLF0HDQV(Page 2)

                                                                             Return
Case No.:                                Date and time warrant executed:                 Copy of warrant and inventory left with:
 20-sc-493
Inventory made in the presence of :

Inventory of the property taken and name V of any person(s) seized:




                                                                         Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                                Executing officer’s signature


                                                                                                   Printed name and title
               Case 1:20-sc-00493-RMM Document 2 Filed 03/06/20 Page 4 of 16



                                          ATTACHMENT A

                                       Property to Be Searched

           This warrant applies to records and information associated with the following cellular

    telephone towers (“cell towers”) at the following dates and times:

         Cell Tower                                             Date             Time (EDT)

1        The cell towers that provided cellular service to 5354 February 10,    3:20 p.m. – 4:00
         E Street, SE, Washington, D.C. 20019                   2020            p.m. EDT

2        The cell towers that provided cellular service to 5312 February 10,    3:20 p.m. – 4:00
         Drake Place, SE, Washington, D.C., 20019               2020            p.m. EDT



           These records are stored at premises controlled by the Service Providers (Verizon

    Wireless, AT&T Corporation, and T-Mobile US, Inc.). The headquarters for each of the wireless

    providers are located at:

               Verizon is headquartered at 180 Washington Valley Road, Bedminster, New Jersey;

               AT&T is headquartered at 208 S. Akard St. Dallas, Texas;

               T-Mobile, is headquartered at 12920 SE 38th St., Bellevue, Washington
         Case 1:20-sc-00493-RMM Document 2 Filed 03/06/20 Page 5 of 16



                                       ATTACHMENT B

                        Particular Things to be Seized and Procedures
                            to Facilitate Execution of the Warrant

   I. Information to be disclosed by VERIZON SERVICE PROVIDER to facilitate
         execution of the warrant
       For each cell tower described in Attachment A, the cellular service providers identified

in Attachment A are required to disclose to the United States records and other information (not

including the contents of communications) about all communications made using the cellular

tower(s) identified in Attachment A during the corresponding timeframe(s) listed in Attachment

A, including records that identify:


       A.      the telephone call number and unique identifiers for each wireless device in the
               vicinity of the tower (“the locally served wireless device”) that registered with the
               tower, including Electronic Serial Numbers (“ESN”), Mobile Electronic Identity
               Numbers (“MEIN”), Mobile Identification Numbers (“MIN”), Subscriber Identity
               Modules (“SIM”), Mobile Subscriber Integrated Services Digital Network
               Numbers (“MSISDN”), International Mobile Subscriber Identifiers (“IMSI”), and
               International Mobile Equipment Identities (“IMEI”);
       B.      for each communication, the “sectors” (i.e., the faces of the towers) that received
               a radio signal from each locally served wireless device;
       C.      the date, time, and duration of each communication;
       D.      the source and destination telephone numbers associated with each
               communication (including the number of the locally served wireless device and
               the number of the telephone that called, or was called by, the locally served
               wireless device); and
       E.      the type of communication transmitted through the tower (such as phone call, text
               message, or data connection).
These records should include records about communications that were initiated before or

terminated after the specified time period, as long as part of the communication occurred during

the relevant time period identified in Attachment A.


   II. Information to be Seized by the Government
         Case 1:20-sc-00493-RMM Document 2 Filed 03/06/20 Page 6 of 16



       All information described above in Section I that constitutes evidence of violations of 18

U.S.C. §§ 1951 (of Interference with Interstate Commerce by Robbery) (Using, Carrying, and

Possessing a Firearm during a Crime of Violence) and 18 U.S.C. § 2114 (Assault or Robbery

Affecting Mail, Money or Property of the United States) (“the target offenses”), that occurred on

February 10, 2020, as described in the affidavit submitted in support of this Warrant, including,

for each Account, information pertaining to the following matters:

           (a) Information that constitutes evidence of the identification or location of the

               subject or person of interest as identified in the affidavit in support of this Warrant

               (or otherwise known to law enforcement), as well as associates of that subject,

               that is, phone numbers of such persons and their associates;

           (b) Information that constitutes evidence that a person was present at more than one

               of the dates/times identified in Attachment A (that is, the dates/times of certain

               offenses under investigation), including evidence that a phone or phone number

               appeared at more than one of such dates/times; and

           (c) Information that constitutes evidence concerning persons who collaborated,

               conspired, or assisted (knowingly or unknowingly) in the commission of the

               criminal activity under investigation.

Law enforcement personnel (who may include, in addition to law enforcement officers and

agents, attorneys for the government, attorney support staff, agency personnel assisting the

government in this investigation, and outside technical experts under government control) are

authorized to review the records produced by the Provider in order to locate the things

particularly described in this Warrant.

   III. Government procedures for warrant execution
         Case 1:20-sc-00493-RMM Document 2 Filed 03/06/20 Page 7 of 16



       The United States government will conduct a search of the information produced by the

PROVIDER and determine which information is within the scope of the information to be seized

specified in Section II. That information that is within the scope of Section II may be copied and

retained by the United States.

       Law enforcement personnel will then seal any information from the PROVIDER that

does not fall within the scope of Section II and will not further review the information absent an

order of the Court.     Such sealed information may include retaining a digital copy of all

information received pursuant to the warrant to be used for authentication at trial, as needed.
         Case 1:20-sc-00493-RMM Document 2 Filed 03/06/20 Page 8 of 16



               CERTIFICATE OF AUTHENTICITY OF DOMESTIC
           RECORDS PURSUANT TO FEDERAL RULES OF EVIDENCE
                          902(11) AND 902(13)


       I, _________________________________, attest, under penalties of perjury by the laws

of the United States of America pursuant to 28 U.S.C. § 1746, that the information contained in

this certification is true and correct. I am employed by [VERIZON], and my title is

_____________________________. I am qualified to authenticate the records attached hereto

because I am familiar with how the records were created, managed, stored, and retrieved. I state

that the records attached hereto are true duplicates of the original records in the custody of

[VERIZON]. The attached records consist of ______________ [GENERALLY DESCRIBE

RECORDS (pages/CDs/megabytes)]. I further state that:


       a.       all records attached to this certificate were made at or near the time of the
occurrence of the matter set forth by, or from information transmitted by, a person with
knowledge of those matters, they were kept in the ordinary course of the regularly conducted
business activity of [VERIZON], and they were made by [VERIZON] as a regular practice; and
      b.      such records were generated by [VERIZON’S] electronic process or system that
produces an accurate result, to wit:
                 1.     the records were copied from electronic device(s), storage medium(s), or
file(s) in the custody of [VERIZON] in a manner to ensure that they are true duplicates of the
original records; and
               2.       the process or system is regularly verified by [VERIZON], and at all
times pertinent to the records certified here the process and system functioned properly and
normally.
       I further state that this certification is intended to satisfy Rules 902(11) and 902(13) of
the Federal Rules of Evidence.



Date                                  Signature
                     Case 1:20-sc-00493-RMM Document 2 Filed 03/06/20 Page 9 of 16

       AO 95
     (Rev. 09/12)


                       ADMINISTRATIVE OFFICE OF THE UNITED STATES COURTS
                                 DELAYED-NOTICE SEARCH WARRANT REPORT

        The information on this form should be submitted each time judicial action is taken on an application for a
delayed-notice search warrant or for an extension of a delayed-notice period. See 18 U.S.C. § 3103a(d)(1).
NOTE: If an extension to the notice period is requested, information will need to be submitted for each extension.

Please enter the information on this form into the InfoWeb Delayed-Notice Search Warrant Reporting System on
the J-Net or into CM/ECF version 6.0 or later, if available.

For more information, see the Delayed-Notice Search Warrant page on the J-Net.


1.       Name of Judge:        Mag. Robin M. Meriweather                                            ( u       check if state court judge)

2.       Federal Judicial District:        District of Columbia


3.       Date of Application for Delayed Notice:         03/6/20


4.       Offense (Most Serious) Specified:
          u Drugs                     u Fraud               u Weapons                    u Immigration               u Terrorism
          u Sex Offenses              u Theft               u Kidnapping                 u Tax
          u Extortion/Racketeering                          u Fugitive/Escape/Supervised Release Violation
          ✔ Other (specify):
          u                        Robbery

5.       Type of Application:         ✔ Initial request for delay
                                      u
                                      u Extension of previously authorized delay
                                        (Number of extensions previously granted:                         )

6.       Judicial Action Taken:       u Denied              u Granted                    u Granted as modified

7.       Case Number (e.g., ‘mc’ Number) of Warrant:                          :          -           -
                                                                     office       year       type                number


8.       Period of Delay Authorized in This Action (days):          30.

9.       Preparer’s Name: Bianca Forde                                        Title: Assistant United States Attorney
         Phone number:         (202) 252-1706                                 Date of report: 03/6/20
        Case 1:20-sc-00493-RMM Document 2 Filed 03/06/20 Page 10 of 16



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

IN THE MATTER OF THE SEARCH OF
INFORMATION ASSOCIATED WITH
VERIZON CELLULAR TELEPHONE
TOWERS PROVIDING SERVICE TO

5312 DRAKE PLACE, SE,
WASHINGTON, D.C. 20019 AND                       Case No. 20-sc-493

5354 E ST, SE, WASHINGTON, D.C.,                 Filed Under Seal
20019

DURING CERTAIN PERIODS OF TIME
ON FEBRUARY 10, 2020, MORE FULLY
DESCRIBED IN ATTACHMENT A


                           AFFIDAVIT IN SUPPORT OF
                    AN APPLICATION FOR A SEARCH WARRANT

       I, Elizabeth Wilson, being first duly sworn, hereby depose and state as follows:

                     INTRODUCTION AND AGENT BACKGROUND

       1.     I make this affidavit in support of an application for a search warrant for certain

records and other information pertaining to the cellular telephone towers serving (1) 5312 Drake

Pl SE, Washington, D.C., 20019, and (2) 5354 E Street, SE, Washington, D.C., 20019, that are

stored at premises controlled by Verizon Wireless (“Verizon Wireless”), AT&T Corporation

(“AT&T”), and T-Mobile US, Inc. (“T-Mobile”) (collectively, “the Service Providers”).1 The

information to be searched is described in the following paragraphs, and in Attachment A. This

affidavit is made in support of an application for a search warrant under 18 U.S.C. §

2703(c)(1)(A) to require the Service Providers to disclose to the government copies of the

1
 Verizon Wireless is headquartered at 180 Washington Valley Road, Bedminster, New Jersey;
AT&T is headquartered at 208 S. Akard St. Dallas, Texas; and T-Mobile is headquartered at
12920 SE 38th St., Bellevue, Washington.
            Case 1:20-sc-00493-RMM Document 2 Filed 03/06/20 Page 11 of 16



information further described in Section I of Attachment B. Upon receipt of the information

described in Section I of Attachment B, government-authorized persons will review the

information to locate items described in Section II of Attachment B.

        2.      I am a United States Postal Inspector (“Inspector”) with the United States Postal

Inspection Service (“USPIS”) and, as such, I am a federal law enforcement officer within the

meaning of Rule 41(a), Federal Rules of Criminal Procedure, and am authorized to make

applications for search and seizure warrants. I have been a Postal Inspector since 2019 and am

currently assigned to the Washington Division Violent Crimes Team working out of the

Washington, DC office of the USPIS. My job duties include investigating criminal activity

involving the United States Postal Service (“USPS”). I graduated from the sixteen week USPIS

Federal Law Enforcement Training Academy in 2019 and have received criminal investigative

training for violations of federal law relating to mail theft, identity theft, mail fraud, prohibited

mailings, and violent crimes.        My primary responsibilities include investigating internal

workplace violence incidents, and external violent crimes such as robberies, burglaries, and

assaults.

        3.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other law enforcement agencies and witnesses. This

affidavit is intended to show merely that there is sufficient probable cause for the requested

warrant and does not set forth all of my knowledge about this matter.

        4.      Based on the facts set forth in this affidavit, there is probable cause to believe that

violations of 18 U.S.C. §§ 1951 (Interference with Interstate Commerce by Robbery), and 18

U.S.C. § 2114 (Assault or Robbery Affecting Mail, Money or Property of the United States).
         Case 1:20-sc-00493-RMM Document 2 Filed 03/06/20 Page 12 of 16



There is also probable cause to search the information described in Attachment A for evidence or

instrumentalities of this crimes as further described in Attachment B.

                                           JURISDICTION

        5.        This Court has jurisdiction to issue the requested warrant because it is “a court of

competent jurisdiction” as defined by 18 U.S.C. § 2711. 18 U.S.C. §§ 2703(a), (b)(1)(A), &

(c)(1)(A). Specifically, the Court is “a district court of the United States . . . that has jurisdiction

over the offense being investigated.” 18 U.S.C. § 2711(3)(A)(i). As discussed more fully below,

acts or omissions in furtherance of the offenses under investigation occurred within Washington,

DC. See 18 U.S.C. § 3237.

                                        PROBABLE CAUSE

                                      February 10, 2020 Robbery

        6.        On February 10, 2020, U.S. Postal Inspectors responded to the report of a USPS

carrier (C-1) robbed while on a postal route. Specifically, C-1 reported that while delivering

mail to 5354 E Street, SE (The “Offense Location”) C-1 was approached by the suspect (“S-1”).

        7.        S-1 asked C-1 “[d]id you do D Street? I’m looking for a package.” After C-1

replied “No,” S-1 grabbed the chain attached to C-1’s belt loop which contained C-1’s route keys

and an arrow key.2 After taking possession of C-1’s keys, S-1 fled. C-1 immediately notified a

USPIS supervisor and flagged down a nearby Metropolitan Police Department (“MPD”) officer.

             8.      Video surveillance from a nearby parking lot on Drake Place SE shows S-1

appear to place a call on his cellular device immediately after fleeing from the Offense Location.




2
 The route keys permit access to apartment complex mailboxes along C-1’s route, while the
arrow key permits access into U.S. postal boxes available for public use.
        Case 1:20-sc-00493-RMM Document 2 Filed 03/06/20 Page 13 of 16




       9.      The video shows S-1 emerge from the parking lot onto Drake Street, SE, where he

paces for a few seconds, with his cellular device to his ear.

       10.     Seconds later, a red sedan pulls into the vicinity of 5312 Drake Place SE (the

“Flight Location”), as S-1 places his cellular device into his pocket. S-1 enters the passenger side

of the vehicle and the vehicle leaves the area.

        BACKGROUND REGARDING PROVIDERS AND CELLULAR PHONES

       11.     In my training and experience, I have learned that Verizon, AT&T, and T-Mobile

are companies that provide cellular communications service to the general public. In order to

provide this service, many cellular service providers maintain antenna towers (“cell towers”) that

serve and provide cellular service to devices that are within range of the tower’s signals. Each

cell tower receives signals from wireless devices, such as cellular phones, in its general vicinity.

By communicating with a cell tower, a wireless device can transmit and receive

communications, such as phone calls, text messages, and other data. When sending or receiving

communications, a cellular device does not always utilize the cell tower that is closest to it.
        Case 1:20-sc-00493-RMM Document 2 Filed 03/06/20 Page 14 of 16



       12.     Based on my training and experience, I also know that each cellular device is

identified by one or more unique identifiers. For example, with respect to a cellular phone, the

phone will be assigned both a unique telephone number but also one or more other identifiers

such as an Electronic Serial Number (“ESN”), a Mobile Electronic Identity Number (“MEIN”), a

Mobile Identification Number (“MIN”), a Subscriber Identity Module (“SIM”), a Mobile

Subscriber Integrated Services Digital Network Number (“MSISDN”), an International Mobile

Subscriber Identifier (“IMSI”), or an International Mobile Equipment Identity (“IMEI”). The

types of identifiers assigned to a given cellular device are dependent on the device and the

cellular network on which it operates.

       13.     Based on my training and experience, I know that cellular providers, such as

Verizon, AT&T, and T-Mobile routinely and in their regular course of business maintain

historical records that allow them to determine which wireless devices used cellular towers on

the cellular provider’s network to send or receive communications. For each communication

sent or received via the wireless provider’s network, these records may include: (1) the telephone

call number and unique identifiers of the wireless device that connected to the provider’s cellular

tower and sent or received the communication (“the locally served wireless device”); (2) the

cellular tower(s) on the provider’s network, as well as the “sector” (i.e., face of the tower), to

which the locally served wireless device connected when sending or receiving the

communication; and (3) the date, time, and duration of the communication. These records may

also include the source and destination telephone numbers associated with the communication

(including the number of the telephone that was called or that called the locally served wireless

device) and the type of communication (e.g., phone call or SMS text message) that was

transmitted.
         Case 1:20-sc-00493-RMM Document 2 Filed 03/06/20 Page 15 of 16



        14.    Based on my training and experience, I know that cellular providers, such as

Verizon, AT&T, and T-Mobile have the ability to query their historical records to determine

which cellular device(s) connected to a particular cellular tower during a given period of time

and to produce the information described above. I also know that cellular providers have the

ability to determine which cellular tower(s) provided coverage to a given location at a particular

time,

                                         CONCLUSION

        15.    Based on the above facts, there is reason to believe that the records described in

Attachment A would identify which wireless device was in the vicinity of the Offense Location

and Flight Location, in particular, (1) 5312 Drake Place, SE, Washington, D.C., 20019, and (2)

5354 E Street, SE, Washington, D.C., 20019, immediately before, during, and after the robbery.

This information will help the United States to identify and locate the individual(s) who are

responsible for the events described above, and determine the nature and scope of their activities.

                                AUTHORIZATION REQUEST

        16.    Based on the foregoing, I request that the Court issue the proposed search

warrant, pursuant to 18 U.S.C. § 2703(c) and Federal Rule of Criminal Procedure 41.

        17.    I further request that the Court direct the Service Providers disclose to the

government any information described in Section I of Attachment B that is within its possession,

custody, or control. Because the warrant will be served on the Service Providers, who will then

compile the requested records at a time convenient to it, reasonable cause exists to permit the

execution of the requested warrant at any time in the day or night.

        18.    I further request that the Court order that all papers in support of this application,

including the affidavit and search warrant, be sealed until further order of the Court. These
Case 1:20-sc-00493-RMM Document 2 Filed 03/06/20 Page 16 of 16
